IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50478
                         Summary Calendar



ALEX HAMILTON, JR.,

                                         Plaintiff-Appellant,


versus

RUDY ESTRADA ET AL.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. EP-95-CV-484
                        - - - - - - - - - -
                            June 6, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     The motion filed by Alex Hamilton, Jr., federal prisoner

#02598-095, to reinstate his appeal is GRANTED.   Hamilton’s

motion to proceed in forma pauperis (IFP) on appeal is GRANTED.

Hamilton is assessed an initial partial filing fee of $5.63.

     IT IS ORDERED that Hamilton authorize the appropriate prison

authorities to withdraw the initial partial filing fee from his

trust fund account in accordance with the procedures required by

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
the prison and to forward payment of the initial partial filing

fee the Clerk of the U.S. District Court for the Western District

of Texas.   Thereafter, Hamilton shall make periodic payments to

the clerk of the same district court until the full appellate

filing fee of $105 is paid.

     To accomplish these periodic payments, Hamilton is directed

to execute all consents and forms required by the Federal Prison

Camp in El Paso, Texas, to authorize the withdrawals from his

trust fund account.   In accordance with its standard procedure,

the prison having custody of Hamilton is directed to periodically

forward payments from his prisoner account to the clerk of the

district court each time the amount in his account exceeds $10.

     Regarding Hamilton’s challenge to the district court’s

partial grant of summary judgment and partial dismissal, we have

reviewed Hamilton’s briefs and the record, and find that the

district court did not commit reversible error.   Weyant v.

Acceptance Ins. Co., 917 F.2d 209, 212 (5th Cir. 1990); Varnado

v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); Stephenson v.

Reno, 28 F.3d 26, 27-28 (5th Cir. 1994).

     Hamilton’s appeal is without arguable merit and is DISMISSED

as frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   We caution Hamilton that future frivolous civil suits and

appeals filed by him or on his behalf will invite the imposition

of sanctions.   Hamilton is cautioned further to review any

pending suits and appeals to ensure that they do not raise
arguments that are frivolous.

     APPEAL REINSTATED; IFP GRANTED; APPEAL DISMISSED; SANCTIONS

WARNING ISSUED.   5th Cir. R. 42.2.